Title: Thomas Jefferson to Tadeusz Kosciuszko, 5 August 1812
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          Dear General Monticello Aug. 5. 12.
           I wrote you a long letter of June 28. in which I inclosed you a bill of exchange for 5500. francs by duplicate, the 1st of which had been inclosed to you by mr Barnes. the object of the present letter is merely to forward the triplicate of the same bill, to guard against accidents, as the dangers of the sea are somewhat increased by the war. in mine of June 28. I omitted to mention that I had recieved yours of Feb. 1. I have little to add to my letter of June. we have entered Upper Canada, & I think there can be no doubt of our soon having in our possession the whole of the St Lawrence except Quebec. we have at this moment about 200. privateers on the ocean, and numbers more going out daily. it is believed we shall fit out about a thousand in the whole. their success has been already great, and I have no doubt they will cut up more of the commerce of England than all the navies of Europe could do, could those navies venture to sea at all. you will find that every sea on the globe where England has any commerce, & where any port can be found to sell prizes will be filled with our privateers. God bless you & give you a long & happy life.
          
            Th:
            Jefferson
         